Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Response to Amendment
This is in response to the amendments filed on 4/14/2022. Claims 1, 5, 12, and 18 have been amended. Claims 1-21 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see page of Remarks, filed 4/14/2022, with respect to claims 1, 12, and 18 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) and 35 U.S.C. § 103(a) rejections of claims 1, 12, 18, and their respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Matityahu” (US 9813448), “Tulasi” (US 8248958), and newly cited “Tychon” (US 2012/0311132), and “Baldonado” (US 8289845). Matityahu discloses a system for testing an intrusion prevention system by enabling a testing mode in order to send “heartbeat” packets to the intrusion prevention system in order to monitor which packets are allowed to pass through. Tulasi teaches a system for testing a remote device by sending test packets and determining whether the test packets are blocked by the remote device’s policy or not. Tychon discloses a system that utilizes probes to generate test network traffic in response to evaluating a network policy, where the probes are to emulate network applications, services, or devices. Baldonado discloses a system for monitoring packet performance on different communication paths and moving packet traffic to a better performing communication path.
What is missing from the prior art are specific methods of a network appliance and the network appliance, as recited within respective claims 1, 12, and 18, and thus the prior art, when considered alone and in combination, does not fairly teach or suggest the limitations recited within each of claims 1, 12, and 18. Therefore claims 1, 12, and 18 are deemed allowable. The dependent claims which further limit claims 1, 12, and 18 are also deemed allowable by virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491